UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X

 JAMALIN PATRICIA MORRIS,

                                Plaintiff,
                                                                       MEMORANDUM & ORDER
               -against-
                                                                            17-CV-04001(NGG)
 ICIRSTJEN M.NIELSEN,in her official capacity as
 Secretary of Homeland Security; LEE FRANCIS
 CISSNA,in his official capacity as Director of
 United States Citizenship and Immigration Services;
 and LAURA ZUCHOWSKI,in her official capacity
 as Director ofthe Vermont Service Center of United
  States Citizenship and Immigration Services,

                                Defendants.
                                                         -X
NICHOLAS G. GARAUFIS,United States District Judge.

       This case arises out of United States Citizenship and Immigration Services'("USCIS")

denial of Plaintiff Jamalin Patricia Morris's petition for U nonimmigrant status pursuant to 8

U.S.C. § 1101(15)(U). Plaintiff has moved for summary judgment, and Defendants have moved

to dismiss Plaintiffs complaint or, in the alternative, for summary judgment. (See Defs. Mot

(Dkt. 26); Mem.in Supp. of Defs. Mot.("Defs. Mem.")(Dkt. 27); PI. Mot.(Dkt. 28); Defs.

Reply in Supp. of Defs. Mot.("Defs. Reply")(Dkt. 29); PI. Reply in Opp'n to Mot.("PI. Reply")

(Dkt. 30).) For the following reasons. Plaintiffs motion for summary judgment is GRANTED,

and Defendants' motion to dismiss, or, in the alternative, for summary judgment is DENIED.

I.     BACKGROUND


       A.      Facts


       The underlying facts are not in dispute.
               1.     Plaintiff and Her Daughter's Murder

       Plaintiff is a non-citizen who entered the United States on a visitor's visa in 1998.


(Redacted Compl.("CompL")(Dkt. 8-1)^ 19.) Until August 30,2007, Plaintiff lived in

Brooklyn, New York, with her daughter Tricia, Tricia's two children(A.M. and R.R.), and

Plaintiffs younger daughter Samantha. (Id.) According to Plaintiff, she and Tricia "maintained

an extremely close relationship." (Id ^ 20.) Tricia was Plaintiffs "best friend and only source

ofemotional support." (Id.) Additionally, both women relied on each other "to take care of their

children": Tricia would often look after Samantha, while Plaintiff would help take care of A.M.

and R.R. (Id.) Plaintiff states that A.M. and R.R. would call their grandmother "mommy." (Id.)

A.M. and R.R.'s father, Arlington Marshall("Arlington"), allegedly did not take care ofthem.

04)

       On August 30,2007, Tricia and A.M. visited Arlington's home. (Id H 21.) While there,

Arlington and Tricia got into an argument. (Id.) As the argument intensified, Arlington locked

himself, Tricia, and A.M. in the bedroom. (Id) Arlington then shot Tricia twice in the head and

then shot himself. (Id) A.M. witnessed both shootings. (Id) When neighbors broke into the

room and found Tricia and Arlington dead, A.M. was crying on the floor. (Id)

       The police called Plaintiff and informed her that A.M. was at a police station in the

Bronx. (Id ^ 22.) Police officers picked Plaintiff up and brought her to the police station, where

they informed her that Tricia had been killed. (Id) Plaintiff brought A.M. home from the police

station. (Id) Since that date. Plaintiff has been A.M. and R.R.'s sole parental figure, and she has

been their legal guardian since December 5, 2007. (Id) As a result of Tricia's murder. Plaintiff

"has experienced substantial mental pain." (Id % 23.) She claims to suffer from chronic, severe
posttraumatic stress disorder("PTSD")as well as from symptoms of depression and severe

anxiety. Cld.)

                 2.    Plaintiffs Petition for U-Visa Status


       On April 19,2013, Plaintiff filed a petition for U nonimmigrant status(the "Petition").

(Id. H 24.) U nonimmigrant status, otherwise referred to as a"U visa," is a temporary legal status

"set aside for victims of certain crimes who have suffered mental or physical abuse and provide

assistance to investigations or prosecution of criminal activity." Areueta Anariba v. Shanahan.

190 F. Supp. 3d 344, 346(S.D.N.Y. 2016). The Petition stated that Plaintiff was qualified for a

U visa as a "victim of qualifying criminal activity" that caused her "substantial mental abuse,"

and that she had provided helpful information to law enforcement. (Compl. ^5.) The Petition

included a U nonimmigrant status certification ("Supplement B")signed by the Immigration

Services Coordinator for the New York City Administration for Children's Services certifying

that Plaintiff was a victim and identifying two crimes for which Plaintiff had provided helpful

information to law enforcement: child endangerment of A.M. and the murder of Tricia. (Id.

f 24.) On May 12, 2014, Plaintiff submitted a supplemental response following a request for

additional materials from USCIS. (Id) Those additional materials included an affidavit from

Plaintiff detailing her "substantial mental suffering due to her daughter's murder and her role as

A.M.'s sole provider of parental care" and an affidavit signed by Jennifer H. McQuaid, a clinical

psychologist, attesting to the emotional harm suffered by Plaintiff as a result of Tricia's murder.

m

       On December 18, 2014,the Director ofthe USCIS Vermont Service Center denied

Plaintiffs Petition (the "Denial Letter"). (Id 125.) The Denial Letter stated that Plaintiff could

not be a direct victim ofthe qualifying criminal activity because she was not physically present
at the time of Tricia's murder. (Id.") USCIS re-mailed the Denial Letter to Plaintiff on June 10,

2015, after originally sending it to the wrong address. (Id; July 10, 2015, Notice of Appeal(AR

at 41).) Plaintifffiled an appeal from the Denial Letter with USCIS's Administrative Appeals

Office (the "AAO")on July 10, 2015. (Compl. K 26.) The AAO denied Plaintiffs appeal on

October 10,2016,"for largely the same reasons that USCIS provided in the Denial Letter"(the

"AAO Decision"). (Id) It also stated that she did not qualify as an indirect victim of child

endangerment because a legal guardian does not qualify as a parent. (Id 149.)

        B.     Procedural History

       Plaintifffiled her complaint with this court on July 5, 2017, seeking declaratory judgment

and attomeys' fees and costs. (Compl.) The complaint alleges that the AAO Decision is

arbitrary and capricious in violation ofthe Administrative Procedure Act(the "APA")because it

(1)"reads a new requirement of physical presence into an agency's determination of direct and

proximate harm" and(2)"failed to consider the evidentiary record in determining whether

[Plaintiff] had been proximately harmed." (Id K 56.) The complaint also challenges the

conclusions that Plaintiff could not be an indirect victim of the qualifying crime because she was

not A.M.'s legal guardian at the time ofthe crime and was not in a parent-child relationship with

A.M. (Id)

        Within two months offiling her complaint. Plaintiff sought leave to move for summary

judgment; a month later. Defendants sought leave to move to dismiss Plaintiffs complaint or, in

the alternative, cross-move for summary judgment. (See Aug. 30,2017 Letter(Dkt. 12); Oct. 12,

2017 Letter(Dkt. 15).) The court granted both sides leave to file their cross-motions and ordered

a briefing schedule. (See Oct. 20,2017 So-Ordered Briefing Schedule (Dkt. 17).) Following
numerous extensions oftime, the cross-motions were fully briefed on March 22,2018. (See

Defs. Mot.; Defs. Mem.; PI. Mot.; Defs. Reply; PI. Reply.)

       In support of her motion for summary judgment. Plaintiff argues that the AAO's decision

was arbitrary and capricious in violation of the APA and that USCIS's interpretation ofthe U-

visa regulations does not warrant deference. (See PI. Mot.) Defendants, on the other hand, argue

that USCIS's interpretation is permissible and entitled to deference, and that USCIS's ultimate

determination was correct. (See Defs. Mem.)

II.    LEGAL STANDARD


        A.      Motion to Dismiss


       The purpose of a motion to dismiss for failure to state a claim under Rule 12(b)(6) is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark. 508 F.3d 106,112(2d

Cir. 2007). In reviewing a complaint,the court must accept all allegations offact as true, and

must draw all reasonable inferences in favor ofthe plaintiff. ATSI Commc'ns. Inc. v. Shaar

Fund. Ltd.. 493 F.3d 87,98(2d Cir. 2007).

       A complaint will survive a motion to dismiss if it contains "sufficient factual matter,

accepted as true, to 'state a claim to reliefthat is plausible on its face.'" Ashcroft v. Iqbal. 556

U.S. 662,678(2009)(quoting Twomblv. 550 U.S. at 570). "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. at 678."[M]ere 'labels and conclusions' or

'formulaic recitation[s] ofthe elements ofa cause ofaction'" are insufficient;"the complaint's

Tflactual allegations must be enough to raise a right to relief above the speculative level.'"

Arista Records. LLC v. Doe 3. 604 F.3d 110, 120(2d Cir. 2010)(emphasis in original)(quoting

Twomblv.550 U.S at 555).
       B.        Summary Judgment

          A court will grant summary judgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). "Where, as here,'a court is called upon to review agency action under the

APA,the question presented is a legal one which the district court can resolve on the agency

record on a motion for summary judgment.'" City Club ofNew York v. U.S. Armv Corps of

Eng'rs. 246 F. Supp. 3d 860,864(S.D.N.Y. 2017)(quoting Ctv. of Westchester v. U.S. Den't of

HOUS.& Urban Dev.. 116 F. Supp. 3d 251,275-76(S.D.N.Y. 2015),              802 F.3d 413(2d Cir.

2015)).

III.   DISCUSSION


       A.       Statutory and Regulatory Background

       On October 28,2000, Congress enacted the Victims of Trafficking and Violence

Protection Act of2000(the "VTVPA"),Pub. L. 106-386,114 Stat. 1464(2000). Among other

provisions, the VTVPA amended the Immigration and Nationality Act(the "INA")and created

the U visa. S^ id. § 1513(b)(codified at 8 U.S.C. § 1101(15)(U)). In enacting the U-visa

provisions. Congress sought "to strengthen the ability oflaw enforcement agencies to investigate

and prosecute such crimes as domestic violence, sexual assault, and trafficking in persons, while

offering protection to alien crime victims...." New Classification for Victims of Criminal

Activity, 72 Fed. Reg. 53,014, 53,014(Sept. 17,20071: accord Baiiu v. U.S. Dep't of Labor. No.

12-CV-5610(KAM),2014 WL 349295, at *6(E.D.N.Y. Jan. 31, 2014); see VTVPA

§ 1513(a¥2yAk see also United States v. Cisneros-Rodriguez. 813 F.3d 748,762(9th Cir. 2015)

("Congress's purpose in establishing the U-visa was to protect Talll women and children who

are victims of[qualifying] crimes,' not merely those who have information or assistance to
provide regarding high-profile crimes."(alterations in original)(quoting VTVPA §

1513(a)(1)(B))). A non-citizen "who is granted [a U visa] can remain in the United States for up

to four years, with possible extensions, and may apply for permanent resident status after three

years." Baiiu. 2014 WL 349295, at *6.

        There are two classes ofindividuals eligible for U visas: direct victims and indirect

victims. An individual is eligible for a U visa as a direct victim if she has "suffered substantial

physical or mental abuse as a result of having been a victim" ofa qualifying criminal activity and

if she "possesses information concerning" the qualifying criminal activity. 8 U.S.C. §

1101(a)(15)(U)(i)(I)-(II). The statute does not define who a "victim" of a qualifying criminal

activity may be, but the U.S. Department of Homeland Security("DHS")U-visa regulations

define a victim as "an alien who has suffered direct and proximate harm as a result of the

criminal activity. 8 C.F.R. § 214.14(a)(14). The U-visa regulations do not define "direct and

proximate harm." (See Defs. Mem. at 13-14.)

       The statute's "physical or mental abuse" requirement is met ifthe petitioner has sustained

"injury or harm to [her] physical person, or harm to or impairment of[her] emotional or

psychological soundness." 8 C.F.R. § 214.14(a)(8). Several factors are relevant in determining

whether such harm is "substantial":


       The nature of the injury inflicted or suffered; the severity of the perpetrator's
       conduct; the severity ofthe harm suffered; the duration ofthe infliction ofthe harm;
       and the extent to which there is permanent or serious harm to the appearance,
       health, or physical or mental soundness ofthe victim, including aggravation ofpre
       existing conditions.

Id. § 214.14(b)(1). No single factor is dispositive in this analysis. Id.

       A direct victim's "alien spouse, children under 21 years of age and,ifthe direct victim is

under 21 years of age, parents and unmarried siblings under 18 years ofage" may obtain U-visa

status as indirect victims if"the direct victim is deceased due to murder or manslaughter, or is
incompetent or incapacitated." Id § 214.14(a)(14)(i). USCIS will consider the age ofthe direct

victim at the time ofthe crime in determining whether she was incompetent. Id. The purpose of

including such indirect victims was to ensure the cooperation offamily members, who are likely

to be well suited to assist law enforcement when the direct victim is unable to do so.      New

Classification for Victims of Criminal Activity, 72 Fed. Reg. at 53,016("Family members of

[eligible] victims frequently have valuable information regarding the criminal activity that would

not otherwise be available to law enforcement officials .... By extending the victim definition

to include certain family members of[eligible] victims, the rule encourages these family

members to fully participate in the investigation or prosecution.")

       B.      Standard of Review

       Under the APA,federal courts have jurisdiction to review "final agency action for which

there is no other adequate remedy in a court." 5 U.S.C. § 704. In reviewing agency

determinations, courts employ "a deferential standard, under which such actions may only be

disturbed ifthey are 'arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law,' or [are]'unsupported by substantial evidence.'" Glara Fashion. Inc. v. Holder. 11-CV-

889(PAE),2012 WL 352309, at *6(S.D.N.Y. Feb. 3, 2012)(quoting 5 U.S.C. § 706(2)(A),(E)).

       As the Supreme Court has made clear:

       When a court reviews an agency's construction of the statute which it administers,
       it is confronted with two questions. First, always,is the question whether Congress
       has directly spoken to the precise question at issue. If the intent of Congress is
       clear, that is the end of the matter....[I]fthe statute is silent or ambiguous with
       respect to the specific issue, the question for the court is whether the agency's
       answer is based on a permissible construction ofthe statute.

Chevron. U.S.A.. Inc. v. Nat. Res. Def. Counsel. Inc.. 467 U.S. 837, 842-43(1984). In other

words,"[i]f the agency interpretation is not in conflict with the plain language ofthe statute.
deference is due." Nat'i R.R. Passenger Com, v. Bos.& Me. Corp., 503 U.S. 407,417(1992)

(citing K Mart Com,v. Cartier. Inc.. 486 U.S. 281, 292(1988)).

        Similarly, a court grants deference to an agency interpretation ofits own regulation

"unless [it] is 'plainly erroneous or inconsistent with the regulation'" or there is "reason to

suspect that the interpretation does not reflect the agency's fair and considered judgment on the

matter in question." Chase Bank USA.N.A. v. McCov.562 U.S. 195, 208-09(2011)(quoting

Auer V. Robbins. 519 U.S. 452,461,462(1997)): accord Mullins v. City ofNew York,653 F.3d

104,106(2d Cir. 2011)(citing Talk Am..Inc. v. Mich. Bell Tel. Co.,564 U.S. 50,59(2011)).

"'[T]he agency's interpretation need not be the best or most natural one by grammatical or other

standards.'" Linares Huarcava v. Mukasev. 550 F.3d 224, 229(2d Cir. 2008)(alteration

adopted)(quoting Paulev v. BethEnergv Mines. Inc.. 501 U.S. 680,702(1991)). "Rather, the

agency's view need be only reasonable to warrant deference." Id.(quoting Paulev, 501 U.S. at

702). Thus,the court must defer to the agency's construction "unless an 'alternative reading is

compelled by the regulation's plain language or by other indications ofthe [agency's] intent at

the time ofthe regulation's promulgation.'" Thomas Jefferson Univ. v. Shalala, 512 U.S. 504,

512(1994)(quoting Gardebring v. Jenkins. 485 U.S. 415,430(1988)).

        However,the court should only defer to an agency's interpretations of its own regulations

"when the language ofthe regulation is ambiguous." Christensen v. Harris County,529 U.S.

576,588(2000); see McCov.562 U.S. at 211 ("[I]fthe text ofa regulation is unambiguous, a

conflicting agency interpretation ... will necessarily be 'plainly erroneous or inconsistent with

the regulation' in question."(quoting Auer,519 U.S. at 461)). A regulation is ambiguous when

it is readily capable of being understood in two or more ways. ^Chicksaw Nation v. United

States, 534 U.S. 84,90(2001)(a statute is ambiguous when it is "'capable of being understood
in two or more possible senses or ways.'"(quoting Ambiguous. Webster's Ninth New Collegiate

 Dictionary (1985)). In determining whether a regulation is ambiguous, courts should look to the

text ofthe regulation itself as well as "the legal context in which the [agency] issued its

regulation." Halo v. Yale Health Plan. Dir. of Benefits & Records Yale Univ.. 819 F.3d 42,53

(2d Cir. 2016)(holding that the district court had improperly failed to consider the context in

 which the regulation was passed when determining its unambiguous meeining). The court

"look[s] to the plain language of the regulatory text, which [the court] consider[s]'in light of its

 purpose, as stated in the regulation's preamble as well as the purpose of the regulation's

 authorizing statute.'" Fernandez v. Zoni Language Ctrs.. Inc., 858 F.3d 45,50(2d Cir. 2017)

(citing Halo, 819 F.3d at 52(2016)(alteration adopted)).

         C.       Application

                  1.      Direct victim


         In denying Plaintiffs petition, USCIS interpreted the phrase "direct and proximate harm"

in the U-visa regulations as requiring a victim to have been physically present at the crime

scene.^ (See Defs. Mem. at 4.) The regulation simply will not bear that meaning.

                          a.       "Direct and Proximate"is Unambiguous

         Defendants seem to argue that, because the phrase "direct and proximate harm" is not

defined, it must be ambiguous. (See Defs. Mem. at 13-14("The U visa regulations ... do not

define 'direct and proximate harm,' as Plaintiff concedes in the complaint. Thus,the regulation

is silent and ambiguous with respect to the definition of'direct and proximate harm.'"(citation




'The court treats the AAO decision as the final agency action for purposes of APA review, see Luian v. Nat'I
Wildlife Fed'n.497 U.S. 871,882(1990)("When, as here, review is sought not pursuant to specific authorization in
the substantive statute, but only under the general review provisions ofthe APA,the 'agency action' in question
must be 'final agency action.'"(quoting 5 U.S.C. § 704)), and looks to that decision to determine how the agency
interpreted the U-visa regulations in this case.

                                                       10
omitted).) But it cannot be the case that every undefined word or phrase in a regulation is

necessarily ambiguous. C£ Emergency Servs. Billing Corp.. Inc. v. Allstate Ins. Co.. 668 F.3d

459,466(7th Cir. 2012)('"The lack of a statutory definition,' however,'does not render a term

ambiguous.'"(quoting Am. Fed'n of Gov't Employees v. Glickman. 215 F.3d 7,10(D.C. Cir.

2000)). An agency might reasonably choose not to define a word or phrase with a commonly

accepted meaning, whether that meaning comes from ordinary usage or from an established legal

understanding.

       And when a regulation uses a phrase or word with an established legal meaning—a legal

"term of art"—courts should assume the regulation incorporates that meaning absent evidence to

the contrary. Of. Molzof v. United States. 502 U.S. 301, 305-06(1992)(holding that the Federal

Tort Claims Act's use of"punitive damages" unambiguously adopted the established legal

meaning ofthe phrase because '"[p]unitive damages is a legal term of art that has a widely

accepted common-law meaning .... Although the precise nature and use of punitive damages

may have evolved over time, and the size and frequency ofsuch awards may have increased, this

Court's decisions make clear that the concept of'punitive damages' has a long pedigree in the

law."); Sullivan v. Stroop. 496 U.S.478,483(1990)(holding that, in the context ofthe Social

Security Act,"child support" is a term of art with an established legal meaning and that the

statute unambiguously incorporated that meaning because it "show[ed] no intent to depart from

common usage"). When courts determine the meaning of a regulation, they apply the same

techniques as in "the analogous context ofstatutory construction." Wvo. Outdoor Council v.

U.S. Forest Serv.. 165 F.3d 43,53(D.C. Cir. 1999)(discussing principles for considering the

preamble of a statute in interpreting that statute, and noting that "[t]he principles governing

interpretation ofthe preamble of a regulation are no different"); see also Flores-Chavez v.



                                                 11
Ashcroft. 362 F.3d 1150, 1158(9th Cir. 2004)(applying statutory interpretive techniques to the

interpretation ofa regulation). And "[i]t is a 'cardinal rule of statutory construction' that, when

Congress employs a term of art, 'it presumably knows and adopts the cluster ofideas that were

attached to each borrowed word in the body oflearning from which it was taken.'" F.A.A. v.

Cooper. 566 U.S. 284, 292(2012)(quoting Molzof. 502 U.S. at 307).^ The logic ofthat

"cardinal rule" transfers fully to the parallel context ofregulatory interpretation.

         And the phrase at issue here,"direct and proximate," is a term of art with "a long

pedigree in the law," Molzof. 502 U.S. at 306. According to Black's Law Dictionary, a direct

and proximate cause is "[a] cause that is legally sufficient to result in liability" or, alternatively,

"[a] cause that directly produces an event and without which the event would not have occurred."

Proximate Cause. Black's Law Dictionary.(10th ed. 2014)(listing "direct and proximate cause"

as carrying the same meaning as "proximate cause"). The phrase has appeared in every edition

of Black's Law Dictionary—with substantially the same definition—^since 1979. See Direct and

Proximate Cause, Black's Law Dictionarv.(9th ed. 2009); Direct and Proximate Cause. Black's

Law Dictionarv.(8th ed. 2004); Direct and Proximate Cause. Black's Law Dictionarv.(7th ed.

1999); Direct Cause and Proximate Cause. Black's Law Dictionarv.(5th ed. 1979).

         The phrase has also appeared, used in the same way,in caselaw dating back to the 19th

century. See Lvnn Gas & Electric Co. v. Meriden Fire Ins. Co.. 33 N.E. 690,691 (Mass. 1893)

("The active, efficient cause that sets in motion a train of events which brings about a result


^ This interpretive rule applies to phrases used in other statutes,^Shannon v. United States, 512 U.S. 573,581
(1994)("[>^henever Congress has borrowed from the statutes ofa State provisions which had received in that State
a known and settled construction before their enactment by Congress,that construction must be deemed to have
been adopted by Congress together with the text which it expounded, and the provisions must be construed as they
were understood at the time in the State."(quoting Capital Traction Co. v. Hof. 174 U.S. 1, 36(1899)(alteration
adopted)), and to phrases with em established meaning at common law, see, e.g.. Communitv for Creative Non
violence V. Reid. 490 U.S. 730,739-40(1989)(relying on traditional common law agency principles for meaning of
term "employee"); Nationwide Mut. Ins. Co. v. Darden. 503 U.S. 318,323(1992)(following the same course after
finding ERISA's "circular" definition of"employee" to be wanting).

                                                        12
without the intervention ofany force started and working actively from a new and independent

source is the direct and proximate cause."); see also Frontier Ins. Co. v. Merritt & McKenzie.

Inc.. 73 N.Y.S.3d 267,270-71 (N.Y. App. Div. 2018)(for the plaintiff to successfully establish

that the "defendant's conduct was the direct and proximate cause of its [damages]," the plaintiff

"was required to prove that any alternative causes were sufficiently remote to permit the

factfinder to base a determination in its favor on logical inferences from the evidence rather than

speculation"(citations omitted and alterations adopted)); Edwards ex rel. Frvover v. Anderson

Engineering. Inc.. 251 P.3d 660,664(Kan. Ct. App. 2011)(noting that, in order to show that an

injury is "a direct and proximate result of a defendant's negligence," the plaintiff must show that

the defendants' actions,"in natural and continuous sequence, unbroken by an efficient

intervening cause, produce[d] the injury, and without which the injury would not have occurred,

the injury being the natural and probable consequences ofthe wrongful act"(internal quotation

marks and citations omitted)); Marshall Produce Co. v. St. Paul Fire & Marine Ins. Co.. 98

N.W.2d 280,290(Minn. 1959)(adopting Lynn's definition of"direct and proximate cause," as

quoted in Jiannetti v. Nat'l Fire Ins. Co.. 277 Mass. 434,438(1931)); Cook v. Cont'l Ins. Co..

220 Ala. 162,164(1928)(approvingly quoting Lynn's definition of"direct and proximate

cause").

        Even when the phrase "direct and proximate" is not followed by "cause," it retains the

same well-established meaning. For example,"direct and proximate damages" have long

referred to damages flowing naturally from an event; in other words,"[t]he question always is,

was there an unbroken connection between the act and the injury,—a continuous operation?"

Lersner v. McDonald. 38 Misc. 734, 735-36(N.Y. App. Div. 1902). Throughout the nation, and

for over a century, this meaning has remained constant. See, e.g.. Nat'l Market Share. Inc. v.



                                                13
Sterling Nat. Bank. 392 F.3d 520,525 {2d Cir. 2004)("One who violates his contract with

another is liable for all the direct and proximate damages which result from the violation....

[DJamages may be so remote as not to be directly traceable to the breach, or they may be the

result of other intervening causes, and then they cannot be allowed." (quoting Wakeman v.

Wheeler & Wilson Mfg. Co..4 N.E. 264,266(N.Y. 1886)(emphasis in original)); Wells v. Naf1

Life Ass'n of Hartford. 99 F. 222,232(5th Cir. 1900)("[DJirect and proximate damages...

must be not merely speculative, possible, or imaginary, but they must be reasonably certain ....

They may be so remote as not to be directly traceable to the breach, or they may be the result of

other intervening causes, and then they cannot be allowed."(citation omitted)); Fenton v. Price,

145 Ark. 116,116(1920)(in an action for breach of contract,"direct and proximate damages ...

must flow directly and naturally from the breach ofthe contract" and "must not be remote");

O'Neill V. Johnson. 53 Minn. 439,442(1893)(stating that damages that "are too remote and

speculative" are not "direct and proximate damages" because "[wjhether [the harm] was a result

of the [defendant's actions] must necessarily be arrived at by conjecture and speculation"). The

phrase "direct and proximate," then, has consistently meant the same thing for over a century.

And,as the Supreme Court once observed about punitive damages,the exact contours of"direct

and proximate" may have moved slightly over time and geography, but the phrase nonetheless

retains its widely accepted common law meaning.        Cooper,566 U.S. at 292(quoting Molzof

502 U.S. at 307).

       Moreover,the same or a very similar phrase appears in multiple federal statutes, and is

uniformly understood consistent with its preexisting common law definitions. Most relevant

here, the Crime Victims' Rights Act of2004(the "CVRA")defines a "crime victim" as "a

person directlv and proximatelv harmed as a result ofthe commission ofa Federal offense," 18



                                               14
U.S.C. § 3771(e)(2)(A)(emphasis added), and the Mandatory Victim Restitution Act of 1996

(the "MVRA")defines a "victim" as "a person directly and nroximatelv harmed as a result ofthe

commission ofan offense." 18 U.S.C. § 3663A(a)(2)(emphasis added).^ In both the CVRA and

the MVRA,^ courts uniformly interpret the phrase "directly and proximately harmed" as

"encompass[ing] the traditional 'but for' and proximate cause analyses." In re Rendon Galvis,

564 F.3d 170,175(2d Cir. 2009)(discussing the phrase in the CVRA context)(citing In re

Antrobus. 519 F.3d 1123,1126(10th Cir. 2008)(Tymkovich, J., concurring); United States v.

Sharp. 463 F. Supp. 2d 556,567(E.D.Va. 2006)). See also In re Fisher. 640 F.3d 645,648(5th

Cir. 2011)(discussing the CVRA and holding that "[a] person is directly harmed by the

commission of a federal offense where that offense is a but-for cause ofthe harm. A person is

proximately harmed when the harm is a reasonably foreseeable consequence ofthe criminal

conduct."); In re McNultv. 597 F.3d 344, 350(6th Cir. 2010)(adopting the same definition in the

CVRA context). See also United States v. Clark. 787 F.3d 451,463(7th Cir. 2015)(holding

that, under the MVRA,"[djirect and proximate harm means that the loss would not have

occurred 'but for' the offense and that it was 'foreseeable'"); United States v. Speakman. 594

F.3d 1165,1171 (10th Cir. 2010)("[T]o show that one is a victim under the MVRA,the



^ The phrase "direct and proximate" appears in other federal statutes as well. For example, the Public Safety
Officer's Benefits Act("PSORA")instructs the Bureau of Justice Assistance("BJA")to provide benefits to officers
who are disabled as a "direct and proximate result" ofan injury sustained in the line of duty. 34 U.S.C. § 10281(b).
BJA's implementing regulations define a "direct and proximate result" ofan injury as something that "the injury is a
substantial factor in bringing ... about." 28 C.F.R. § 32.3. A "substantial factor" is further defined as a factor that
"alone was sufficient" to cause the injury or a factor causing an injury where "no other factor(or combination of
factors) contributed to the [injury] to so great a degree as it did." Id. This definition is consistent with the broader
legal understanding of"direct and proximate."
 "[Fjederal courts ofappeals throughout the United States have held that, given the similarity between the statutory
text ofthe CVRA and the VWPA,a 'victim' under the VWPA is the same as a 'crime victim' under the CVRA."
United States v. Credit Suisse AG. No. 14-CR-188,2014 WL 5026739 at *3(E.D.Va. Sept. 29,2014)(collecting
cases). Further, Senator Jon Kyi, one ofthe CVRA's chief sponsors, has asserted that "[tjhe CVRA's definition ofa
crime victim is based on the federal restitution statutes." The Honorable Jon Kyi, et al.. On the Wines ofTheir
Angels: The Scott Campbell. Stephanie Roper. Wendv Preston. Louama Gillis. and Nila Lvnn Crime Victims'
Rights Act.9 Lewis & Clark L. Rev. 581,594(2005)(citing the MVRA).

                                                          15
government must show both that the defendant's conduct is the 'but-for' cause ofthe

individual's harm and that the defendant 'proximately' caused the harm.") In both ofthese

statutes, the phrase is interpreted consistently with its common law usage: as referring to harm

caused by a specific crime where that crime "directly produces [the harm] and without [that

crime] the [harm] would not have occurred."                   Proximate Cause, Black's Law Dictionary.

(10th ed. 2014)(listing "direct and proximate cause" as carrying the same meaning as

"proximate cause"). ^

         The phrase direct and proximate has thus been defined consistently for over a hundred

years, in both common and federal statutory law. And, crucially, this meaning had long been

established—in the CVRA and MVRA contexts as well as in common law—by the time DHS

enacted the U-visa regulations in September of2007. See United States v. Cutter. 313 F.3d 1,7

(U^ Cir. 2002)(stating that, to show someone was directly and proximately harmed under the

MVRA,the "government must show not only that a particular loss would not have occurred but

for the conduct underlying the offense of conviction, but also that the causal cormection between

the conduct and the loss is not too attenuated")(emphasis added)(citation omitted); see also

United States v. Robertson. 493 F.3d 1322,1334(11th Cir. 2007)(adopting Cutter's definition

of"directly and proximately harmed"); United States v. Donabv. 349 F.3d 1046,1053 (7th Cir.

2003)(same); United States v. Gamma Tech. Indus.. Inc.. 265 F.3d 917,928(9th Cir. 2001)

(describing the "directly and proximately harmed" standard as one in which the "[d]efendant's



^ "Ofcourse, the meaning an agency attaches to a term in its regulations is not always the same as the meaning
Congress intends to give that term when Congress includes it in statutes. But an agency's use ofa term can be
valuable information not only about ordinary usage but also about any specialized meaning that people in the field
attach to that term. That is particularly true when, as here, the term is one that the agency uses in a number of
contexts." Loving v. I.R.S.. 742 F.3d 1013, 1017(D.C. Cir. 2014)(using a term used in a regulation to help
understand the meaning ofthat term when used in a later-enacted statute). The logic applies in the other direction as
well—^although a meaning could, ofcourse, vary. Congress's use ofthe term provides "valuable information" to the
court about both the "ordinary usage" and "specialized meaning" ofthe phrase "direct and proximate harm."

                                                         16
conduct need not be the sole cause ofthe loss, but any subsequent action that contributes to the

loss ... must be directly related to the defendant's conduct. The causal chain may not extend so

far, in terms of the facts or the time span, as to become unreasonable."(citations omitted)).

       Thus,the definition of"direct and proximate" draws on a long-established heritage of a

consistent legal understanding. Further, according to its own preamble, the U-visa regulations

took the phrase directly from federal statutes, including the MVRA and the CVRA.          New

Classification for Victims of Criminal Activity, 72 Fed. Reg. at 53,016. Since, when interpreting

a regulation, courts look to "'its purpose, as stated in the regulation's preamble,'" Femandez. 858

F.Sd at 50(citing Halo,819 F,3d at 52(2016)(alteration adopted)), that citation helps solidify

what a reading of the text alone already demonstrates: that the regulation unambiguously

incorporates the established legal meaning ofthe phrase "direct and proximate." To interpret the

phrase inconsistently with its legal heritage would be to ignore common sense, established legal

practice, and the drafters ofthe U-visa regulations themselves.

       Defendants argue that "examples of how 'direct and proximate harm' is interpreted in

other statutes are ...inapposite here, because those other contexts defined 'victim' generally

without reference to direct and indirect victims." (Defs. Reply at 12). Defendants do not

explain, however, how that interpretation fits with the preamble to the U-visa regulations—

which they insist USCIS "consider[ed]" and from which they extensively quote other language

(Defs. Reply at 11). The preamble explains:"To formulate the general definition [of victim],

USCIS drew from established definitions of'victim.' Federal statutory provisions consistently

define 'victim' as one who has suffered direct harm or who is directly and proximately harmed

as a result ofthe commission ofa crime." New Classification for Victims of Criminal Activity,

72 Fed. Reg. at 53,016 (citing, inter alia, the MVRA and the CVRA).



                                                17
         As an alternative, Defendants point to the Attorney General's Guidelines for Victim and

Witness Assistance (the"AG Guidelines")—also cited in the preamble—as laying out a

different, more restrictive definition of victim.^ (Defs. Reply at 13.) However, as the preamble

notes, the definition in the AG Guidelines is "similar" to the one laid out by the federal statutes

cited in the preamble (including the CVRA and the MVRA). See New Classification for Victims

of Criminal Activity, 72 Fed. Reg. at 53,016. The preamble further quotes the AG Guidelines

for the proposition that "individuals whose injuries arise only indirectly from an offense" are not

victims. Id Of course that is true: if an individual's injuries arise indirectly from a crime, they,

by definition, cannot have been directly and proximately harmed by the crime. This does not

alter the court's analysis, however, because someone who has been directly and proximately

harmed is not "only indirectly" harmed by the crime, whether present at the scene or not.

         Defendants also rely heavily on the preamble reference to a "bystander" as a potential

victim, and point to the example given of a non-targeted individual as a victim—a pregnant

woman miscarrying after witnessing a violent crime. (See Defs. Mem. at 15-16,16 n.6.) It is

true that this example involves both substantial physical injury and physical presence at the scene

ofthe crime. The weight ofsuch an example in a preamble, however, is insufficient to overcome

the clearly established meaning of"direct and proximate" as laid out above. While the preamble

to a regulation is persuasive evidence ofa regulation's purpose, it is not part ofthe regulation.

See Halo. 819 F.3d at 52-53 (adopting the proposition that "the preamble to a regulation is

evidence ofan agency's contemporaneous understanding of its proposed rules," but "language in

the preamble of a regulation is not controlling over the language itself (quoting Wvo. Outdoor




^ The preamble cites to the 2005 version ofthe AG Guidelines, which have since been updated. Unless noted
otherwise, the court uses"AG Guidelines" to refer to the 2005 version ofthe guidelines(as that was the current
edition when the U-visa regulations were promulgated in 2007).

                                                        18
  Council. 165 F.3d at 53)). The role of a preamble is different from that ofthe regulation's text: it

  illustrates, in a broad sense, the intent of the drafters. And while the given example helps

  illustrate the type of harm that is sufficiently direct, using it to infer a negative is a bridge too far.

  The example should be taken as just that: an example. It should guide the agency's decision-

  making, but it does not prescribe a strict rule. This is especially true given the regulations'

  unambiguous use ofa legal term of art with a long-established definition.^

           The U-visa regulations unambiguously adopt the well-established legal meaning for

  direct and proximate harm, and the court will not defer to UCSIS's interpretation.

                             b.       "Direct and Proximate"Does Not Require Physical Presence

           Given that the regulation unambiguously adopts the established legal definition of direct

  and proximate harm,the court must now determine whether that definition includes a

  requirement for physical presence. It does not.

           Under the CVRA and the MVRA,a victim need not have been physically present at the

  commission ofthe crime. United States v. Checora. 175 F.3d 782,795 (10th Cir. 1999)(holding

  that a homicide victim's sons who were not present at the time oftheir father's death had been

  directly and proximately harmed by the crime—and were therefore victims within the meaning

  ofthe statute—"because they ha[d] lost, among other things, a source offinancial support").

  Courts generally agree that there can be multiple causal steps connecting the criminal act to the

  victim. United States v. Hackett. 311 F.3d 989,993(9th Cir. 2002)("Although there are

  multiple links in the causal chain, the district court did not err by finding that [the defendant's]



'Defendants also argue that Congress's creation of a cap of 10,000 U visas for direct victims per year supports their
  position. (See Defs. Mem.at 18; Defs. Reply at 8-9.) This is a stretch. While such a cap does indicate that
  Congress wanted to limit the number ofdirect victims receiving U visas in any given year, it provides no indication
  about whether Congress intended that direct victims must always be physically present at the crime scene. Without
  other, more direct, indicia ofCongressional intent, such tenuous evidence is insufficient to overcome the plain
  meaning ofthe regulation.

                                                          19
conduct [in aiding and abetting the manufacture of methamphetamine] was directly related to the

cause of the fire."). See also United States v. Haggard.41 F.3d 1320,1323-24, 1329(9th Cir.

1994)(finding that the mother of a missing child was a victim offraud by a state inmate who

contacted the FBI falsely claiming to know the location of the child's body and identity ofthe

assailant because the mother's refreshed grief was caused by the defendant's crimes); United

States V. Fountain. 768 F.2d 790, 793-94, 800-04(7th Cir. 1985)(finding that the Department of

Labor was a victim where it had provided compensation to guards or estates of guards attacked

by federal inmates). As discussed above, the regulation unambiguously adopts the definition of

direct and proximate from these statutes; it stands to reason, then, that it does not require

physical presence in all cases either.

       Further, Plaintiff points to Matter of S-O-C-L. 2015 WL 6735245(AAO Oct. 22,2015),

a non-precedential decision ofthe AAO,to illustrate that USCIS does not uniformly apply this

physical presence requirement. In that case, the AAO determined that a non-targeted individual

was a victim even though he was not present during the murder because he discovered the

targeted individual's body in the hallway of his apartment. Id. at *4. Defendants respond that he

was actually physically present at the crime because he was present in the immediate aftermath.

(Defs. Reply at 14.) This is not, however, how AAO characterized its ruling at the time: in the

course of determining whether to presume the applicant had suffered emotional harm, AAO

decided not to apply that presumption because "he was not present during the commission ofthe

crime." S-O-C-L. 2015 WL 6735245 at *4. It nonetheless found that, given the circumstances,

the applicant had suffered direct and proximate harm. Id, at *6. It is true that this decision has

no precedential value; however, it does illustrate that USCIS can apply—and has applied—a.

more flexible approach to direct and proximate cause than the one it espouses here. S-O-C-L, in



                                                 20
fact, demonstrates exactly the kind ofinquiry mandated by the regulation: one where a lack of

physical presence is considered as a factor weighing against a finding of direct and proximate

harm, but where it is not dispositive. USCIS may be correct that, in the majority of situations, a

non-targeted individual who is not present at the crime scene does not suffer direct and

proximate harm as a result ofthe crime. But the regulation does not create a requirement of

physical presence to be met in every case. Rather, it envisions a case-by-case analysis to

determine whether, in this case,for this crime, the harm suffered by the applicant is a direct and

proximate harm ofthe qualifying criminal activity.^

         Because "an 'alternative reading is compelled by the regulation's plain language [and] by

other indications ofthe [agency's] intent at the time ofthe regulation's promulgation,"' Thomas

Jefferson Univ.. 512 U.S. at 512(quoting Gardebring. 485 U.S. at 430), the court will not defer

to USCIS's interpretation. It finds, therefore, that USCIS impermissibly imposed a requirement

of physical presence unambiguously foreclosed by the U-visa regulations.

                  2.       Indirect victim


         Plaintiff also challenges USCIS's determination that she is not an indirect victim.

(Compl.156.) As previously noted, a direct victim's "alien spouse, children under 21 years of



® Contrary to Defendants' assertions, this interpretation is consistent with the AG Guidelines. The current
Guidelines state that "emotional harm may be presumed in violent crime cases where the individual was actually
present during a crime of violence," Attorney General's Guidelines for Victim and Witness Assistance at 9(2012).
However,the Guidelines go on to discuss situations where the individual was not present:"In all other cases,
emotional harm should not be presumed in the absence of physical or pecuniary harm, but rather the existence of
cognizable or emotional harm should be determined on a factual, case-by-case basis." Id This sentence makes no
sense if, as Defendants argue, the Guidelines support a strict rule that a non-targeted individual may only be a direct
victim when they were actually present at the commission ofthe crime. And as noted above, the 2005 version ofthe
Guidelines merely stated that"a person whose injuries stem only indirectly from an offense is not[a victim]."
Attorney General's Guidelines for Victim and Witness Assistance at 10(2005). It does suggest that a bystander will
generally only be considered a victim where they suffer "an unusually direct injury"; this does not foreclose the
possibility, however, that someone who is not present may, on occasion, also suffer an unusually direct injury and
thereby qualify as a victim. Id That situation may be even more rare than for an individual who was physically
present at a crime, but the AG Guidelines nonetheless provide no basis to disregard the long-standing meaning of
"direct and proximate" as discussed above.

                                                          21
  age and, if the direct victim is under 21 years of age, parents and unmarried siblings under 18

  years of age" may obtain U-visa status as indirect victims if"the direct victim is deceased due to

  murder or manslaughter, or is incompetent or incapacitated." Id. § 214.14(a)(14)(i). Plaintiff

  does not argue that she was an indirect victim of murder, as her daughter was over 21 years of

  age at the time ofthat murder(Defs. Mem. at 19; see also Compl.). Instead, Plaintiff argues that

  she should be considered an indirect victim of child endangerment as A.M.'s parent. (See

  Compl.f 50.) The AAO,however, determined that, as a legal guardian, she did not qualify as a

  parent; Defendants argue that this was a permissible interpretation as the AAO was relying on

  definitions of"child" and "parent" contained in the Immigration and Nationality Act(the

  "INA"),8 U.S.C. § 1101(b)(1) and (2).^ (Defs. Mem.at 19.) These definitions apply to

  "parents" as used in the U-visa provisions ofthe VTVPA. 8 U.S.C. § 1101(b).

           USCIS's interpretation "is not in conflict with the plain language ofthe statute," so

  "deference is due." S^ Nat'l R.R. Passenger Corp.. 503 U.S. at 417(citing KMart.486 U.S. at

  292). The INA does not explicitly include legal guardians or de facto parents within its

  definitions of"child" and "parent," and other courts have consistently supported interpretations

  providing that legal guardians or de facto parents do not qualify as parents within this statutory

  definition. See, e.g.. Castellon-Guzman v. Holder. 334 F. App'x 886,889(10th Cir. 2009)

  (ruling that the petitioner did not have a parent-child relationship within the meaning ofthe INA

  even though he was "the sole provider for his minor American-citizen brother and sister");

  Moreno-Morante v. Gonzales. 490 F.3d 1172, 1177-78 (9th Cir. 2007)(determining that a


' In its original denial letter, USCIS stated that Plaintiff was not an indirect victim ofchild endangerment because
she was not a legal guardian at the time ofthe crime. (See Compl.^ 49.) However,that was not the rationale relied
on in the final agency decision, and so the court will not consider it while examining USCIS's interpretation. See
Luian. 497 U.S. at 882("When,as here, review is sought not pursuant to specific authorization in the substantive
statute, but only under the general review provisions ofthe APA,the 'agency action' in question must be 'final
agency action.'"(quoting 5 U.S.C. § 704)). The court limits its review to the interpretation espoused in the AAO
  decision.

                                                          22
grandfather who had legal guardianship of his grandchildren had not established a parent-child

relationship under the INA). As USCIS's interpretation is, at the least, a permissible reading of
the statute, the court will defer to its determination that Plaintiff does not qualify for a U visa as

an indirect victim.


IV.     CONCLUSION

        For the foregoing reasons. Plaintiffs motion for summaryjudgment is GRANTED,and

Defendants' motion to dismiss, or, in the alternative, for summary judgment is DENIED. The

court therefore sets aside the AAO decision, and REMANDS Plaintiffs petition to the AAO for

reconsideration in light of this ruling.

        SO ORDERED
                                                                          s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                               MCHOLAS G. GARAUFIS
        March d,2019                                                    Umted States District Judge




                                                  23
